Citation Nr: 1538762	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  08-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 5, 1994 to July 23, 1994 and from October 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Huntington, West Virginia, Regional Office (RO). 

In June 2010, the Veteran provided testimony at a Travel Board Hearing. A transcript of that hearing is of record.

In January 2011 and October 2014, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action on this claim is warranted, even though such will, regrettably, further delay a decision on this matter. 

In October 2013, the Board determined that a March 2011 VA examination was inadequate and remanded the issue once again to schedule the Veteran for another VA examination.  A review of the Veteran's claims file reflects that a VA examination was scheduled at the Beckley VA Medical Center (VAMC) in February 2015.  The Veteran failed to report to it. 

A copy of the VA examination notice letter is not of record. Generally, there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 71 L. Ed. 131 (1926)). The Board notes, however, that an attempt to contact the Veteran to inform him of his scheduled February 2015 VA examination may have failed because there was a discrepancy between the Veterans Benefits Administration (VBA) and Veterans Healthcare Administration (VHA) databases regarding the Veteran's current mailing address.  See 1/09/15 VBMS entry, VA Form 21-2507a, Request for Physical Examination.  Moreover, it was specifically noted in the VA Form 21-2507a, that the Veteran's address should be verified for accuracy before mailing the examination notification letter.  There is no further clarification concerning this matter.  It is unclear if the notice was therefore sent to his correct address.

Because it is unclear whether the notice of the VA examination was sent to the Veteran's correct address, the presumption of regularity does not apply.  The Board finds that the Veteran should be afforded another opportunity for a VA examination and the AOJ should ensure that notice of the examination is sent to his most recent address of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to determine the current nature of any right knee disability and to obtain an opinion as to whether any disability is related to service.  All necessary tests should be performed.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner should document all symptomatology related to the right knee and diagnose any disability found to be present in the right knee.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

Can the Veteran's right knee complaints be attributed to a known clinical diagnosis?  If so, please identify the diagnosis and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such is related to the Veteran's active duty service, to include the knee complaints reported in October 2003 and on the assessment form completed in January 2005 during service as well as post-service treatment records reflecting diagnoses of bilateral knee arthralgia and bilateral knee pain. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.  

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  This notice must be sent to his latest address of record.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.
 
3.  After accomplishing the above, readjudicate the issue on appeal and review all relevant evidence of record. If the issue remaining on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Vetera and his representative, and an appropriate period of time should be provided for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




